United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1314
Issued: November 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 25, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs October 30, 2007 decision, regarding her schedule award claim. She
also appealed a decision dated January 2, 2008, which denied a request for an oral hearing
pursuant to 5 U.S.C. § 8124(b)(1). Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has more than a 14 percent permanent impairment
of the left upper extremity, for which she received a schedule award; and (2) whether the Office
properly denied appellant’s request for an oral hearing pursuant to 5 U.S.C. § 8124(b)(1).
FACTUAL HISTORY
On January 16, 2004 appellant, then a 32-year-old clerk, filed an occupational disease
claim alleging that she developed shoulder tendinitis as a result of performing her work duties.
The Office accepted appellant’s claim for left rotator cuff syndrome and left wrist tendinitis and

authorized arthroscopic surgery on the left shoulder, which was performed on March 21, 2005.
Appellant did not stop work but returned to a limited-duty job.
Appellant came under the treatment of Dr. Thomas P. Obade, a Board-certified
orthopedist, who treated her from June 30, 2004 to May 10, 2005 for an onset of left shoulder
pain beginning December 18, 2003. Dr. Obade diagnosed rotator cuff tendinitis, rule out tear
and recommended additional diagnostic testing. He noted that a magnetic resonance imaging
(MRI) scan of the left shoulder dated August 5, 2004, revealed a tendinopathy without evidence
of a full thickness rotator cuff tear. Dr. Obade recommended a course of physical therapy and
continued appellant on limited duty. On March 21, 2005 he performed arthroscopic debridement
of the supraspinatus tendon, bursal surface and subacromial decompression of the left shoulder
and diagnosed rotator cuff tendinitis of the left shoulder.
On December 5, 2005 appellant filed a claim for a schedule award.
In a letter dated March 13, 2006, the Office requested Dr. Obade provide the extent of
permanent impairment of the left upper extremity due to the employment injury in accordance
with the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).1
In reports dated November 4, 2005 to March 15, 2006, Dr. Obade noted that appellant
was progressing well postoperatively and could return to work with a five-pound weight
restriction. In a report dated March 23, 2006, he responded to the Office’s questionnaire for
impairment and noted that appellant experienced mild, frequent pain or discomfort in her
shoulder. Dr. Obade noted no deficit in range of motion and weakness in the rotator cuff. He
opined that appellant reached maximum medical improvement on May 10, 2005.
The Office referred Dr. Obade’s report and the case record to the Office’s medical
adviser who, in a report dated April 20, 2006, found that Dr. Obade provided no objective data to
calculate a schedule award.
On March 18, 2006 the Office referred appellant for a second opinion to Dr. Zohar Stark,
a Board-certified orthopedic surgeon, for an evaluation of the extent of permanent impairment in
accordance with the A.M.A., Guides. In a report dated June 13, 2006, Dr. Stark noted no
sensory or motor deficit in the upper extremities, the left shoulder revealed forward flexion of
170 degrees, extension of 40 degrees, abduction of 170 degrees, adduction of 30 degrees,
external rotation of 80 degrees and internal rotation of 70 degrees. Examination of the left wrist
revealed no swelling, no tenderness, normal range of motion and Tinel’s, Phalens and Finkelstein
tests were negative. Dr. Stark opined that appellant sustained four percent impairment to her left
upper extremity pursuant to the A.M.A., Guides and no impairment for her left wrist. He noted
that appellant reached maximum medical improvement as of March 26, 2006.

1

A.M.A., Guides (5th ed. 2001).

2

In a report dated November 25, 2006, an Office medical adviser found that appellant had
four percent impairment of the left upper extremity. He calculated that forward flexion was
170 degrees for one percent impairment,2 extension was 40 degrees for one percent impairment,3
abduction was 170 degrees for zero percent impairment,4 adduction was 30 degrees for one
percent impairment,5 internal rotation was 70 degrees for one percent impairment6 and external
rotation was 80 degrees for zero percent impairment.7
Appellant continued to submit reports from Dr. Obade dated March 15, 2006 to
January 3, 2007, who treated her for intermittent pain in the left shoulder.
In a decision dated February 15, 2007, the Office granted appellant a four percent
impairment of the left upper extremity. The period of the award was from June 13 to
September 8, 2006.
Appellant requested reconsideration. She submitted reports from Dr. Obade dated
January 3 to August 15, 2007, who noted appellant’s complaints of intermittent pain in the
shoulder, full range of motion and minimal anterior capsular tenderness. Appellant also
submitted a May 1, 2007 report from Dr. Steve M. Allon, a Board-certified orthopedist, who
evaluated appellant for an impairment rating for her accepted conditions. Dr. Allon noted that
physical examination of the left shoulder revealed a well-healed anterior medial and lateral
surgical scar, range of motion of the left shoulder revealed flexion of 110 degrees, abduction of
85 degrees, external rotation of 45 degrees and internal rotation of 45 degrees, all with pain. He
diagnosed acromioclavicular arthropathy with impingement to the left shoulder, left shoulder
rotator cuff tendinitis, status post arthroscopic debridement of the left supraspinatus tendon,
bursal surface on March 21, 2005 and status post arthroscopic subacromial decompression of the
left shoulder. Dr. Allon noted that based on the A.M.A., Guides appellant would receive a
26 percent permanent impairment of the left upper extremity. He calculated that forward flexion
was 110 degrees for 5 percent impairment,8 abduction was 85 degrees for 5 percent impairment,9
internal rotation was 45 degrees for 3 percent impairment10 and external rotation was 45 degrees

2

Id. at 476, Figure 16-40.

3

Id.

4

Id. at 477, Figure 16-43.

5

Id.

6

Id. at 479, Figure 16-46.

7

Id.

8

Id. at 476, Figure 16-40.

9

Id. at 477, Figure 16-43.

10

Id. at 479, Figure 16-46.

3

for 1 percent impairment,11 left shoulder resection arthroplasty for 10 percent impairment12 and
3 percent for pain-related impairment.13
The Office found that a conflict of medical opinion existed between Dr. Allon,
appellant’s treating physician, and Dr. Stark, the Office referral physician, regarding the degree
of permanent impairment of the upper extremities due to her work-related injury.
To resolve the conflict, on September 13, 2007, the Office referred appellant to a referee
physician, Dr. Gregory S. Maslow, a Board-certified orthopedic surgeon, who indicated, in a
report dated September 27, 2007, that he reviewed the records provided to him and performed a
physical examination of appellant. Dr. Maslow noted a history of appellant’s work-related
injury. He noted findings upon physical examination of well-healed arthroscopic scars on the
left side, no evidence of brachial plexitis, no atrophy, range of motion was full on all planes with
the exception of internal rotation which had a deficit of 20 degrees. Dr. Maslow noted no
evidence of cuff or biceps tendinopathy on the left side other than mild subacromial crepitus,
strength testing of the left shoulder was normal with full range of motion of the elbows, wrists
and forearms. He opined that appellant had nine percent impairment of the left arm due to her
work injury. Dr. Maslow calculated one percent deficit for internal rotation deficit of
20 degrees.14 He noted that the A.M.A., Guides provide for a 10 percent impairment of the
upper extremity for resection arthroplasty of the distal clavicle;15 however, he opined that in this
case Dr. Obade did not perform a complete resection arthroplasty of the distal clavicle and
therefore would be entitled on only a five percent impairment for the resection of the distal
clavicle. He concurred with Dr. Allon’s determination of three percent impairment for painrelated impairment.16
Dr. Maslow’s report of September 27, 2007 and the case record were referred to the
Office’s medical adviser. In a report dated October 16, 2007, the Office medical adviser
determined that appellant was entitled to schedule award for 14 percent permanent impairment of
the left upper extremity. He noted that internal rotation deficit of 20 degrees was 1 percent
impairment;17 however, he advised that the A.M.A., Guides provide for 10 percent impairment
for acromioplasty clavicle resection18 and did not allow for splitting of the impairment as
indicated by Dr. Maslow. The Office medical adviser further concurred with Dr. Maslow’s

11

Id.

12

Id. at 506, Table 16-27.

13

Id. at 574, Figure 18-1.

14

Id. at 479, Figure 16-46.

15

Id. at 506, Table 16-27.

16

Id. at 574, Figure 18-1.

17

Id. at 479, Figure 16-46.

18

Id. at 506, Table 16-27.

4

determination that appellant was entitled to a three percent impairment for pain-related
impairment.19
In a decision dated October 30, 2007, the Office granted appellant a schedule award for
14 percent permanent impairment of the left upper extremity. It noted that appellant was
previously granted four percent impairment and would be entitled to an additional award of nine
percent.
On November 7, 2007 appellant requested an oral hearing.
In a decision dated January 2, 2008, the Office’s Branch of Hearings and Review denied
appellant’s request for an oral hearing. The Branch of Hearings and Review found that, since
appellant had previously requested reconsideration on the same issue, she was not entitled to an
oral hearing as a matter of right. Appellant was informed that her case had been considered in
relation to the issues involved and that the request was further denied for the reason that the
issues in this case could be addressed by requesting reconsideration from the Office and
submitting evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act20 and its
implementing regulation21 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.22
ANALYSIS -- ISSUE 1
On appeal, appellant contends that she has more than 14 percent permanent impairment
of the left upper extremity. The Office accepted appellant’s claim for left rotator cuff syndrome
and left wrist tendinitis and authorized arthroscopic surgery on the left shoulder, which was
performed on March 21, 2005. It properly found that, a conflict in the medical evidence existed
between appellant’s attending physician, Dr. Allon, who disagreed with the Office referral
physician, Dr. Stark, concerning the extent of appellant’s impairment of the left upper extremity.
Consequently, the Office referred appellant to Dr. Maslow to resolve the conflict.

19

Id. at 574, Figure 18-1.

20

5 U.S.C. § 8107.

21

20 C.F.R. § 10.404.

22

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon., granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

5

Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.23
The Board finds that, under the circumstances of this case, the opinion of Dr. Maslow is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that appellant sustained no more than a 14 percent impairment
of the left upper extremity.
Dr. Maslow reviewed appellant’s history and reported findings. He noted findings upon
physical examination of no atrophy, full range of motion on all planes with the exception of
internal rotation, which had a deficit of 20 degrees. Dr. Maslow noted mild subacromial
crepitus, strength testing of the left shoulder was normal with full range of motion of the elbows,
wrists and forearms. He opined that appellant sustained a nine percent impairment of the left
upper extremity causally related to her work injury. Dr. Maslow calculated a one percent deficit
for internal rotation deficit of 20 degrees,24 five percent impairment for the resection of the distal
clavicle; and three percent impairment for pain-related impairment.25 He noted that the A.M.A.,
Guides provide for a 10 percent impairment of the upper extremity for resection arthroplasty of
the distal clavicle;26 however, he allocated a 5 percent rating because Dr. Obade did not perform
a complete resection arthroplasty of the distal clavicle. The Board notes that the A.M.A., Guides
provide for 10 percent impairment for a acromioplasty clavicle resection and there is no
provision in the A.M.A., Guides to divide the impairment value.
In an October 16, 2007 report, the Office medical adviser applied the A.M.A., Guides to
Dr. Maslow’s findings and determined that appellant was entitled to schedule award for
14 percent permanent impairment of the left upper extremity. He concurred with Dr. Maslow’s
determination that internal rotation deficit of 20 degrees was 1 percent impairment.27 The
medical adviser noted that the A.M.A., Guides provide for 10 percent impairment for
acromioplasty clavicle resection28 and do not allow for splitting of the impairment as indicated
by Dr. Maslow. The medical adviser further concurred with Dr. Maslow’s determination that
appellant was entitled to a three percent impairment for pain-related impairment.29
23

Aubrey Belnavis, 37 ECAB 206 (1985). See 5 U.S.C. § 8123(a).

24

A.M.A., Guides 479, Figure 16-46.

25

Id. at 574, Figure 18-1.

26

Id. at 506, Table 16-27.

27

Id. at 479, Figure 16-46.

28

Id. at 506, Table 16-27.

29

Id. at 574, Figure 18-1. The Board notes that each physician erroneously attributed pain-related impairment
under Chapter 18 of the A.M.A., Guides. See id. The Board has held that physicians should not use Chapter 18 to
rate pain-related impairments for any condition that can be adequately rated on the basis of the body and organ
impairment systems given in other chapters of the A.M.A., Guides. See Linda Beale, 57 ECAB 429 (2006);
Frantz Ghassan, 57 ECAB 349 (2006).

6

The Board finds that the report of Dr. Maslow is entitled to special weight and establishes
that there is no basis under the A.M.A., Guides for an award greater than the 14 percent
impairment previously granted. This evaluation conforms to the A.M.A., Guides and establishes
that appellant has no more than a 14 percent of the left upper extremity.
The Office properly noted that appellant was previously granted a schedule award for
4 percent permanent impairment of the left upper extremity therefore she was entitled to an
additional schedule 10 percent award for the left upper extremity.
On appeal, appellant asserts that the medical adviser improperly resolved the conflict of
opinion after referral to a referee physician. The Board finds this argument to be without merit.
To properly resolve a medical conflict, it is the impartial medical specialist who should provide a
reasoned opinion as to the extent of permanent impairment in accordance with the A.M.A.,
Guides. An Office medical adviser may review the opinion, but the resolution of the conflict is
the responsibility of the impartial medical specialist.30 In this case, the referee physician
resolved the conflict of opinion. The medical adviser concurred with the referee physician’s
impairment determination and applied the A.M.A., Guides to the referee physician’s report. He
corrected an error by Dr. Maslow in applying the A.M.A., Guides, noting that, although,
Dr. Maslow calculated 5 percent impairment for acromioplasty clavicle resection,31 the A.M.A.,
Guides provide for a 10 percent which would allow for an impairment rating of 14 percent.
Thus, the findings of Dr. Maslow establish that appellant has no greater permanent impairment
than that awarded by the Office.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that “before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.”32 Section 10.615 of the federal regulations
implementing this section of the Act provides that a claimant shall be afforded a choice of an
oral hearing or a review of the written record.33 The Office’s regulations provide that the request
must be sent within 30 days of the date of the decision, for which a hearing is sought and also
that “the claimant must not have previously submitted a reconsideration request (whether or not
it was granted) on the same decision.”34
30

See Richard R. LeMay, 56 ECAB 341(2005) (where the Board found that the Office medical adviser may
review the opinion of the referee physician; however, the resolution of the conflict is the responsibility of the
impartial specialist). See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter
3.500.5(c)(1) (provides that an Office medical adviser may review the report of a referee specialist where
determination of a schedule award is involved and that the medical adviser may note any medical errors found, such
as improper application of the A.M.A., Guides).
31

A.M.A., Guides, 506, Table 16-27.

32

5 U.S.C. § 8124(b)(1).

33

20 C.F.R. § 10.615.

34

Id. at § 10.616(a).

7

Additionally, the Board has held that the Office, in its broad discretionary authority in the
administration of the Act,35 has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.36 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of the Act and Board precedent.37
ANALYSIS -- ISSUE 2
Appellant’s request for an oral hearing dated November 7, 2007 was denied on the grounds
that she had previously requested reconsideration pursuant to 5 U.S.C. § 8128(a) of the Act.38 The
Board finds that appellant’s request for an oral hearing was made after the Office issued its
October 30, 2007 decision on her request for reconsideration made pursuant to 5 U.S.C. § 8128.
Hence, the Office correctly found that appellant was not entitled to an oral hearing before an Office
hearing representative as a matter of right as she had previously requested reconsideration.
In its January 2, 2008 decision, the Office acknowledged that although there was no
entitlement to an oral hearing, it could allow such an oral hearing within its discretion. It properly
exercised its discretion by indicating that it had also denied appellant’s hearing request on the basis
that the case could be equally well addressed by requesting reconsideration and submitting
additional medical evidence. There is no evidence of an abuse of discretion in this case.39
CONCLUSION
The Board finds that the Office properly determined that appellant had no more than a
14 percent permanent impairment of the left upper extremity, for which she received a schedule
award. The Board further finds that the Office properly denied appellant’s request for an oral
hearing pursuant to 5 U.S.C. § 8124(b)(1).

35

5 U.S.C. §§ 8101-8193.

36

Marilyn F. Wilson, 52 ECAB 347 (2001).

37

Teresa M. Valle, 57 ECAB 542 (2006). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Reviews of the Written Record, Chapter 2.1601.4(b)(3) (June 1997).
38

See Peggy R. Lee, 46 ECAB 527 (1995) (where the Board found that appellant’s request for an oral hearing was
made after the Office issued its decision on his request for reconsideration made pursuant to 5 U.S.C. § 8128 and
therefore appellant was not entitled to an oral hearing before an Office hearing representative as a matter of right).
39

See Daniel J. Perea, 42 ECAB 214 (1990).

8

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2008 and October 30, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 21, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

9

